DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Pre-appeal brief
The present office action is made in response to the amendment of 3/16/2020 and the Pre-appeal brief of 9/21/2020. It is noted that in the amendment, applicant has made changes to the abstract, the drawings, the specification and the claims.
A) Regarding to the drawings, applicant has submitted three replacement sheets of figures 1, 3 and 11-12;
B) Regarding to the specification, applicant has submitted a substitute specification with its marked-up copy showing the changes to the specification and a statement that the substitute specification does not contain any new matter; and
C) Regarding to the claims, applicant has amended claims 2-6, 12 and 14, and canceled claim 13. There is not any claim being added into the application. The pending claims are claims 1-12 and 14.
Response to Arguments
3.         The amendments to the abstract, the drawings, the specification and the claims as provided in the amendment of 3/16/2020, and applicant's arguments provided in the 
Election/Restrictions
4.	This application is in condition for allowance except for the presence of claims 1 and 7-11 directed to an invention non-elected with traverse in the reply filed on 8/5/19. It is noted that the restriction was modified in the Office action of 10/10/19; however, applicant has not mentioned or provided any election/argument in the amendment of 3/16/2020. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Drawings
5.         The three replacement sheets contained figures 1, 3 and 11-12 were received on 3/16/2020. As a result of the changes to the drawings, the application now contains a total of nine sheets of figures 1-16 which includes six sheets of figures 2, 4-10 and 13-16 as filed on 4/19/18, and three replacement sheets contained figures 1, 3 and 11-12 as filed on 3/16/2020.  The mentioned nine sheets of figures 1-16 are now approved by the examiner.
Specification
6.         The substitute specification filed on 3/16//2020 has been entered.

Allowable Subject Matter
8.	Claims 2-6, 12 and 14 are allowed.
9.	The following is a statement of reasons for the indication of allowable subject matter: 
The optical observation device as recited in the independent claim 2 is allowable with respect to the prior art, in particular, the US Patent Nos. 7,777,971; 6,479,807 and 5,751,475 by the limitations related to the pupil having an adjustable low magnification linked to a large pupil diameter and an adjustable high magnification linked to a small pupil diameter, and a stop with the structure as recited in the features thereof “a stop apparatus … the outer diameter” (claim 2, lines 6-20). Such an optical observation device is not disclosed in the prior art.
Conclusion
10.	This application is in condition for allowance except for the following formal matters: 
The presence of non-elected claims with traverse which are suggested to cancel in order place the application with claims 2-6, 12 and 14 in condition for allowance.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
11.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THONG Q NGUYEN/Primary Examiner, Art Unit 2872